Appeal from a judgment of the Supreme Court, entered February 13, 1976 in Sullivan County, upon a verdict rendered at Trial Term in favor of the plaintiffs and from an order denying plaintiffs’ motion to set aside the verdict upon the ground of inadequacy. The infant plaintiff, Michelle Rivera, was born on October 11, 1973 at Monticello, New York. Immediate corrective surgery, for a condition wholly unrelated to the injury complained of here, was called for and the infant was transported by ambulance to the defendant hospital. After successful surgery and during postoperative care, the infant’s fifth .finger of her right hand was amputated, during the withdrawal of an intravenous apparatus, in such a manner that only a minimal stump remains. A malpractice action was commenced against the defendant and, after a trial at which the defendant admitted liability and conceded permanency, a jury rendered a verdict in favor of the infant plaintiff in the sum of $10,000. Contending that the amount was inadequate, plaintiffs appeal. That this accident will have a continuous and adverse effect upon this very young infant girl, with a life expectancy of 75 years, is readily apparent. Entrance to some fields of endeavor will be barred or restricted and, no matter what her chosen field may be, she will be limited to some degree by reason of physical disability. Moreover, her cosmetic appearance will be altered and many ordinary tasks of everyday living will be complicated, and we find the amount of the verdict to be inadequate compensation for such an injury. Judgment reversed, on the law and the facts, and a new trial ordered, limited to the issue of damages, with costs to abide the event, unless, within 30 days after service of a copy of the order to be entered hereon, defendant shall stipulate to increase the verdict to $25,000, in which event, the judgment, as increased, affirmed, without costs. Koreman, P. J., Greenblott, Mahoney, Main and Herlihy, JJ., concur.